UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17325 (Exact name of registrant as specified in its charter) Colorado 88-0218499 (State of Incorporation) (I.R.S. Employer Identification No.) 5444 Westheimer Road Suite 1440 Houston, Texas77056 (Address of principal executive offices, including zip code) (713) 626-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filero Accelerated Filerx Non-Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock, par value $0.0001 per share, outstanding as of July 31, 2007 was 721,938,550. TABLE OF CONTENTS ERHC ENERGY INC. PartI. Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2007 and September 30, 2006 3 Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2006 and 2007, and for the period from inception, September 5, 1995, to June 30, 2007 4 Consolidated Statements of Cash Flows for the Nine Months EndedJune 30, 2006 and 2007, and for the period from inception, September 5, 1995, to June 30, 2007 5 Notes to the Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 Part II. Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 6. Exhibits 21 Signatures 22 2 Table of Contents PARTI. FINANCIAL INFORMATION Item 1. Financial Statements ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS June 30, 2007 and September 30, 2006 June 30, 2007 September 30, 2006 ASSETS Current assets: Cash $ 35,759,814 $ 40,991,114 Prepaid expenses and other current assets 200,262 1,073,031 Deferred tax asset - 480,000 Income tax refundable 851,000 - Total current assets 36,811,076 42,544,145 DRSTP concession fee 2,839,500 2,839,500 Furniture and equipment, net 71,146 14,604 Deferred tax asset 480,000 480,000 Other assets 8,921 - Total assets $ 40,210,643 $ 45,878,249 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 5,487,540 $ 6,784,004 Accounts payable and accrued liabilities - related party 144,914 69,439 Accrued interest 6,415 5,023 Federal income taxes payable - 3,013,147 Asset retirement obligation 485,000 485,000 Convertible debt 33,513 33,513 Total current liabilities 6,157,382 10,390,126 Commitments and contingencies: Shareholders' equity: Preferred stock, par value $0.0001; authorized10,000,000; none issued and outstanding - - Common stock, par value $0.0001; authorized 950,000,000 shares; issued and outstanding 721,938,550 and 718,988,982 at June 30, 2007 and September 30, 2006, respectively 72,194 71,899 Additional paid-in capital 91,771,110 91,652,399 Losses accumulated in the development stage (57,790,043 ) (56,236,175 ) Total shareholders’ equity 34,053,261 35,488,123 Total liabilities and shareholders' equity $ 40,210,643 $ 45,878,249 The accompanying notes are an integral part of these unaudited consolidated condensed financial statements. 3 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended June 30, 2007 and 2006 and for the Period from Inception, September 5, 1995, to June 30, 2007 Inception to Three Months Ended June 30, Nine Months Ended June 30, June 30, 2006 2007 2006 2007 2007 Operating costs and expenses: General and administrative expenses $ 1,457,007 $ 1,076,863 $ 4,412,773 $ 3,584,127 $ 62,722,389 Depreciation, depletion andamortization 2,275 6,676 6,826 15,266 1,379,279 Write-offs and abandonments - 7,742,128 Loss from operations (1,459,282 ) (1,083,539 ) (4,419,599 ) (3,599,393 ) (71,843,796 ) Other income and (expenses): Interest income 538,269 457,541 569,937 1,541,666 2,691,301 Loss from settlements - (500,000 ) - (500,000 ) (247,690 ) Other income - 439,827 Gain from sale of partial interest in DRSTP Concession - - 30,102,250 - 30,102,250 Interest expense (461 ) (461 ) (1,382 ) (1,382 ) (12,124,601 ) Loss on extinguishment of debt - (5,749,575 ) Total other income and expenses, net 537,808 (42,920 ) 30,670,805 1, 040,284 15,111,512 Income (loss) before benefit(provision) for income taxes (921,474 ) (1,126,459 ) 26,251,206 (2,559,109 ) (56,732,284 ) Benefit (provision) for income taxes Current 300,000 539,241 (3,000,000 ) 1,005,241 (2,017,759 ) Deferred - - 960,000 - 960,000 Total benefit (provision) for income taxes 300,000 539,241 (2,040,000 ) 1,005,241 (1,057,759 ) Net income (loss) $ (621,474 ) $ (587,218 ) $ 24,211,206 $ (1,553,868 ) $ (57,790,043 ) Net income (loss) per share of commonstock - basic and diluted $ (0.00 ) $ (0.00 ) $ 0.03 $ (0.00 ) Weighted average number of Shares of common stock outstanding Basic 712,835,526 721,938,550 711,553,326 720,638,475 Diluted 712,835,526 721,938,550 718,351,364 720,638,475 The accompanying notes are an integral part of the consolidated condensed financial statements. 4 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2006 and 2007 and for the Period from Inception, September 5, 1995, to June 30, 2007 Inception to Nine Months Ended June 30, June 30, 2006 2007 2007 Cash Flows from Operating Activities Net income (loss) $ 24,211,206 $ (1,553,868 ) $ (57,790,043 ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation, depletion and amortization expenses 6,826 15,266 1,379,279 Write-offs and abandonments - - 7,742,128 Deferred income taxes (960,000 ) - (960,000 ) Compensatory stock options 1,084,340 119,005 1,203,345 Gain from settlement - - (252,310 ) Gain on sale of partial interest in DRSTP concession (30,102,250 ) - (30,102,250 ) Amortization of beneficial conversion feature associated with convertible debt - - 2,793,929 Amortization of deferred compensation - - 1,257,863 Common stock issued for services - - 20,897,077 Common stock issued for settlements - - 225,989 Common stock issued for officer bonuses - - 5,015,000 Common stock issued for interestand penalties on convertible debt - - 10,631,768 Common stock issued for board compensation - - 1,976,548 Loss on extinguishment of debt - - 5,682,368 Changes in operating assets and liabilities: Prepaid expenses and other current assets (1,667,235 ) 872,769 (200,262 ) Income tax refundable - (371,000 ) (371,000 ) Other assets - (8,921 ) (8,921 ) Accounts payable and other accrued liabilities (1,287,904 ) (1,296,465 ) (2,311,186 ) Accrued federal income taxes 3,000,000 (3,013,145 ) - Accounts payable, and accruedliabilities, related party 207,300 75,475 144,914 Accrued interest - 1,392 1,392 Accrued retirement obligation - - 485,000 Net cash used by operating activities (5,507,717 ) (5,159,492 ) (32,559,372 ) The accompanying notes are an integral part of the consolidated condensed financial statements. 5 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2006 and 2007 and for the Period from Inception, September 5, 1995, to June 30, 2007 Inception to Nine Months Ended June 30, June 30, 2006 2007 2007 Cash Flows from Investing Activities Purchase of DRSTP concession - - (5,679,000 ) Proceeds from sale of partial interest in DRSTP concession 45,900,000 - 45,900,000 Purchase of furniture and equipment - (71,808 ) (877,200 ) Net cash provided (used) by investing activities 45,900,000 (71,808 ) 39,343,800 Cash Flows from Financing Activities: Proceeds from warrants exercised - - 160,000 Proceeds from common stock, net of expenses - - 6,955,049 Proceeds from related party line of credit - - 2,750,000 Proceeds from related party debt - - 158,700 Proceeds from related party convertible debt - - 8,207,706 Proceeds from convertible debt - - 9,019,937 Proceeds from note payable to bank - - 175,000 Proceeds from shareholder loans - - 1,845,809 Collection of stock subscription receivable - - 913,300 Repayment of shareholder loans - - (1,020,607 ) Repayment of long-term debt - - (189,508 ) Net cash provided by investing activities - - 28,975,386 Net increase (decrease) in cash and cash equivalents 40,392,283 (5,231,300 ) 35,759,815 Cash and cash equivalents, beginning of period 988,490 40,991,114 - Cash and cash equivalents, end of period $ 41,380,773 $ 35,759,814 $ 35,759,814 Supplemental Disclosure of Cash Flow Information Cash paid for interest expense $ - $ - Cash paid for income taxes - 2,482,013 The accompanying notes are an integral part of the consolidated condensed financial statements. 6 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1–Basis of Presentation and Business Organization The consolidated financial statements included herein, which have not been audited pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), reflect all adjustments which, in the opinion of management, are necessary to present a fair statement of the results for the interim periods on a basis consistent with the annual audited financial statements.All such adjustments are of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results to be expected for an entire year.Certain information, accounting policies and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations, although ERHC Energy Inc. (“ERHC” or the “Company”) believes that the disclosures are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the Company’s audited financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2006. ERHC has revised its financial statements to report as a development stage company for the year ended September 30, 2006 and subsequent periods. Accordingly, the statements of operations and cash flows include inception to date amounts. General Business and Nature of Operations and Significant Accounting Policies The Company is an independent oil and gas company. The Company was formed in 1986, as a Colorado corporation, and was engaged in a variety of businesses until 1995, when it began its current operations as an independent oil and gas company. The Company’s goal is to maximize its value through exploration and exploitation of oil and gas reserves in the Gulf of Guinea offshore central West Africa.The Company’s current focus is to exploit its only assets, which are rights to working interests in exploration acreage in the Joint Development Zone (“JDZ”) between the Democratic Republic of Sao Tome &
